Mr. Justice Harlan,
after stating the facts as above reported, delivered the opinion'of the court.
The issue as to the validity of the order of withdrawal made by direction of the Secretary of the Interior of lands within the *180indemnity limits of the Northern Pacific Railroad Company, as indicated by the company’s accepted map of definite location, presents the controlling question in this case. Unless such order be sustained as a valid exercise of power by that officer, there is no ground upon which a decree could be rendered against' Slaght.
For the reasons stated in Hewitt v. Schults, just decided, we Fold, in conformity with the long-established practice in the. Land Department, that that order of withdrawal must be regarded as inconsistent with the true construction of the act of Congress of July 2,1864. The judgment of the Supreme Court of "Washington is, accordingly,"

■Affirmed.

Mr. Justice White concurred in the result.
Mr. J ustice Brewer and Mr. Justice Shiras dissented.